UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVlSION

HYTERA COMMUNTCATIONS CORP., LTD.,
CASE NO.: l:l7-CV-l 794
Plaintiff,
v. JUDGE DONALD C. NUGENT
MOTOROLA SOLUTIONS, INC.,

Defendant. MEMORANDUM OPINION

AND ORDER

This matter is before the Court for claim construction. The parties have filed opposing
Opening Claim Construction Briefs and Responses in support of their respective interpretations of
disputed terms (ECF # 32, 33, 34, 35). The Court has heard oral arguments on the issue, and the
parties filed Post-I-learing Claim Construction Briefs. (ECF #39, 46, 47). The issues are now fully

briefed and ripe for consideration

FACTUAL AND PROCEDURAL HlSTORY
Hytera Communications Corp., Ltd. (“Hytera”) filed this action against Motorola Solutions,
Inc. (“Motorola”) on August 28, 2017 to enforce it rights under United States Patent No. 9,183,846
(“the ‘846 Patent”), which relates to Adaptive Acoustic Adj ustment for use in devices With audio
output, including digital two-way radios and other push-to-talk communications devices. (ECF #l).

An Amended Complaint was filed on November 3, 2017. ln the First Amended Complaint, Hytera

claims that Motorola has knowingly and willfully infringed the ‘846 Patent by using or selling two-
way communication devices that incorporate “lntelligent Audio,” a feature that replicates the
technology contained in the patent (ECF #17). The case is now before the Court on a claim

construction dispute relating to three terms, all of which appear in Claim One of the ‘846 Patent.

LEGAL STANDARD
ln order to determine the proper construction of disputed claims, the Court must look to

several sources identified by the Patent Act, and by those Federal Courts that have interpreted and
clarified the requirements of the Act. However, non-technical terms may not require elaborate
interpretation See Brown v. 3M, 265 F.3d 1349, 1352 (Fed. Cir. 2001). “The criterion [for claim
construction] is whether the explanation aids the court and the jury in understanding the term as it is
used in the claimed invention.” Funai Elec. Co. V. Daewoo Elecs. Corp., 616 F.3d 1357, 1366-67
(Fed. Cir. 2010).

“It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to
which the patentee is entitled the right to exclude.”’ Philips v. AWH Corp., 415 F.3d 1303, 1312
(Fed. Cir. 2005)(qu0ting Innova/Pure Waler, Inc. v. Safari Water Filtration Syslems, lnc., 381 F.3d
1111 (Fed. Cir. 2004); see also Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.
1996)(“we look to the words of the claims themselves . . . to define the scope of the patented
invention”). Further, although Congress has required that a patent specification should include a
segment wherein the inventor “shall particularly specify and point out the part, improvement, or
combination, Which he claims as his own invention or discovery,” (Act of July 4, 1836, ch. 357, § 6,

5 Stat. 117, 119), the Supreme Court has long since made clear that the claims themselves are “of

_2_

primary importance, in the effort to ascertain precisely what it is that is patented.” Merrill v.
Yeomans, 94 U.S. 568, 570 (1876); see also. e.g., White v. Dunbar, 119 U.S. 47, 52 (1886); Aro Mjfg.
Co. v, Convertible Top Replacement Co., 365 U.S. 336, 339 (1961).

ln determining What a claim means, the Federal Circuit has repeatedly held that the words of
the claim are generally to be given their ordinary and customary meaning, and has defined “ordinary
and customary meaning” as “the meaning that the term would have to a person of ordinary skill in
the art in question” at the time of the effective filing date of the patent application th`lips, 415 F.3d
at 1312-13 (citations ornitted). A person of ordinary skill in the art is presumed to have read the
claim not only in the context of the particular claim containing the disputed term, but in the context
of the entire patent, including the specification, and with knowledge of the prosecution history.
Multz`form Desiccants, Inc. v. Medzan, Ltd., 133 F.3d 1473, 1477 (Fed. Cir. 1998).

The specification is “the single best guide to the meaning of a disputed term,” and the
specification “acts as a dictionary when it expressly defines terms used in the claims or when it
defines terms by implication.” th`lz'ps at 1320 (quoting Vitronics, 90 F.3d at 1582; lra'eto Access,
Inc. v. Echostar Satellite Corp., 383 F.3d 1295, 1300 (Fed. Cir. 2004)). Section 112 of the Patent
Act, 35 U.S.C. § 112, states that the specification

shall contain a written description of the invention, and of the manner and process of

making and using it, in such full, clear, concise and exact terms as to enable any

person skilled in the art to which it pertains to make and use the sarne... [and]

shall conclude with one or more claims particularly pointing out and distinctly

claiming the subject matter which the applicant regards as his invention
Although reference to the specification is potentially highly useful in construing or defining specific

terrns, or in providing context to terms within the individual claims, the Federal Circuit has warned

courts against reading limitations from the specification, most especially from the description of

_3-

specific or preferred embodiments, into an individual claim. Philz'ps at 1322; Texas Digital Systems,
lnc. v. Telegenix, Inc., 308 F.3d 1193 (Fed. Cir. 2002); Nazomi Communications, Inc. v. AR_M
Holdings, PLC, 403 F.3d 1364, 1369 (Fed. Cir. 2005); Gemstar-TV Guia’e lnt ’l, Inc. v. ITC, 383 F.3d
1352, 1366 (Fed. Cir. 2004). “The written description part of the specification itself does not delimit
the right to exclude. That is the function and purpose of the claims.” Markman v. Wesn)iew
Instruments, Inc._. 52 F.3d 967, 980 (Fed. Cir. 1995)(en banc)(reaffirmed by Philips at 1312). “The
patentee is free to chose a broad term and expect to obtain the full scope of its plain and ordinary
meaning unless the patentee explicitly redefines the term or disavows its full scope.” Thorner v.
Sony Computer Entertainment America. LLC, 669 F.3d 1362, 1367 (Fed. Cir. 2012).

The prosecution history may also be relevant in construing a claim, in so far as it may provide
some evidence as to how the inventor, and the United States Patent and Trademark Office (“PTO”)
understood the patent, and as to whether the inventor, by disclaiming a particular interpretation of the
patent, “limited the invention in the course of prosecution, making the claim scope narrower than it
would otherwise be.” Philips at 1317 (citing Vitronics, 90 F.3d at 1582-83); see also Chimie v. PPG
Indus., ]nc., 402 F.3d 1371, 1384 (Fed. Cir. 2005); ZM] Corp. V. Cardz'ac Resuscitator Corp., 844
F.2d 1576, 1580 (Fed. Cir. 1988).

The language of the claim, the information contained in the specification, and the prosecution
history available through the public notice requirements in the patent process are all considered
intrinsic sources for determining the meaning of disputed terms in a patent claim. ln addition,
outside or extrinsic sources such as dictionaries, treatises, and expert testimony may all be

considered to discern the meaning of disputed terms so long as they do not “contradict claim

meaning that is unambiguous in light of the intrinsic evidence.” Philz'ps at 1324 (citing Vitronics, 90

F.3d at 1583-84; Inlel Corp. v. VL4 Techs., Inc., 319 F.3d 1357, 1367 (Fed. Cir. 2003).

ANALYSIS

Claim One is described as follows:

A method for adaptiver adjusting an acoustic effect, wherein the method is
applied to an apparatus having an audio output device, and the method comprises:

obtaining an energy value of a current ambient noise;

receiving a first triggering instruction, and adjusting a current output volume
based on the energy value of the current ambient noise; and

performing a treble boost processing if it is determined that the energy value
of the current ambient noise is greater than a first threshold, or
performing a bass boost processing if it is determined that the energy
value of the current ambient noise is smaller than a second threshold
The parties have identified three disputed terms Within Claim One that they believe require
constructionl These include: “an energy value,” “treble boost processing,” and “bass boost
processing.” The parties agree that the construction of “treble boost processing” and “bass boost

processing” should be the sarne, with the exception of its application to either treble (high)

frequencies or bass (low) frequencies.

 

' Hytera’s argument that Motorola has asked in its Inter Partes Review (“IPR”) petitions for
Hytera’s construction to be adopted is disingenuous and without basis. lt is clear from the submissions,
and their context that Motorola simply argued that under either parties’ suggested construction the ‘846
Patent is invalid. v

_5_

A. “An energy value”

Hytera claims that the term “an energy value” needs no construction, and should be assigned
its plain and ordinary meaning lt then goes on to describe that meaning as “one or more energy
values.” Motorola, on the other hand, seeks to have this Court construe “an energy value” as "'a
Single energy value.”

Hytera cites SanDisk Corp. v. Kingston Tech. Co., 695 F.3d 1348 (Fed. Cir. 2012) for the
proposition that “the use of the indefinite articles ‘a’ or ‘an’ means ‘one or more.”’ Id. at 1360
SanDisk also states that exceptions this general rule are limited and apply only when a patentee
“evinces a clear intent to limit ‘a’ or ‘an’ to ‘one.”’ Id. at 1342. lf the language of the claims, the
specification, or the prosecution history necessitate a departure from the general rule by making clear
that the use of “an” is intended to refer to a single item, then the patentee will be held to that singular
interpretation Rehco, LLC v. SpinMaster, Lta'., No. 13-cv-2245, 2017 WL 1079193, at *16 (N.D.
Ill. Mar. 22, 2017)(citing Enjish, LLC v. Microsoj? Corp., 822 F.3d 1327 (Fed. Cir. 2016)). Contrary
to Motorola’s contentions, the subsequent references to “the energy value” do not bolster the
argument that “an energy value” is subject to a singular construction Baldwin Graphic Sys., lnc. v.
Sz'ebert, Inc., 512 F.3d 1338 (Fed. Cir. 2008).

Looking at the patent as a whole, however, there is support for Motorola’s position. The
patent refers to “an energy value” or “the energy value” of “a current ambient noise.” The
assignment of a value to a “current” noise evinces a clear intent to assign a distinct value to a level of

noise existing at a specific, singular, moment in time, and the Patent contains no language that would

override this implication of singularity. Hytera has not explained how the value of a “current
ambient noise” could manifest as multiple energy values.

Further, the patent seeks to compare a “current ambient noise” value to a pre-established
threshold. There is no indication within the patent that the current noise’s energy value is or could
be expected to be anything other than a singular number, nor how the invention would determine
which value(s) to compare to the threshold if multiple values did exist. The usage of the term “an
energy value” in the context of putting a value on a “current ambient noise” informs the proper
construction of the term as being a singular value.

Hytera argues that the Patent does disclose how to determine a current value from multiple
values, citing an explanation of the voice detection feature which states: “a current value of voice
sample may be approximated by a weighted linear combination of several previous values.” Even in
this example, however, the “current value” is a singular value, though it is derived by averaging
multiple past values. Claim One does not deal with multiple past values, however, it references only
a singular current value of the existing ambient noise.

Finally, the fact that the inventor did include a means of establishing a current value from
multiple past values in connection with voice detection shows that when multiple values were
anticipated, the inventor knew how to instruct the reader on how to transform them into a singular
current value through Weighting or averaging. The fact that there is no such weighting or averaging
instruction that applies to the assignment of values in Claim One suggests that “an energy value” is

already singular in nature.2 ln more basic terms, the Patent simply does not teach a reader how to

 

2 ln addition, this explanation does not apply to the term “energy value” in Claim One. As set
forth in more detail below, Claim One does not include any determination of voice frequencies, and as
such, the weighting of previous voice values would have no application in Claim One.

_7_

manage multiple energy values for ambient noise. On its face, the Patent limits the value to a
“current” value, and “current” values are consistently treated as single values throughout the Patent.
For these reasons, the Court adopts Motorola"s construction of “an energy value” in Claim One as “a
single energy value.”

B. “Treble/Bass boost processiggf

Hytera seeks to define “treble boost processing” as “an automatic adjustment that results in
increased audibility of high frequencies in the voice band of the current output."' Motorola requests
that this phrase be construed to mean “an amplification of all treble frequencies using a gain greater
than 1.” The parties’ differences center around the definition of “boost,” the alleged requirement that
the boost be automatically adjusted, and the proposed limitation of the boost to frequencies in the
voice band. The parties agree that “treble boost processing” and “bass boost processing” should
be construed in essentially the same manner.

l. BM

Hytera claims that the term “ treble boost” means an adjustment that either increases the
treble frequencies, or decreases the bass frequencies in order to expand the difference between the
frequencies, with the treble remaining relatively higher, when compared to the bass. Motorola
contends that a “boost” always means an increase, such that a "`treble boost” can only be achieved by
increasing the treble frequency. There is nothing in the Patent itself to indicate that the term “boost”
could mean either an increase in one frequency, or a relative decrease in another. The only use of
the word “relative” within the Patent, according to Hytera, refers to an increase in overall volume,
and does not describe the increase in nequencies that attend a “treble boost” or “bass boost” in Claim

One. Although Hytera claims this description is limited to the application of volume increases, a full

_g_

reading of the Patent would indicate that it is meant to describe “conventional technologies” that
existed prior to the invention described in the Patent, and does not even refer to the invention
described within Claim One. ln either case, the term relative is not used to describe or define the
term “treble boost.”

lf Hytera’s construction is adopted, it would import terms into the Claim that simply do not
exist and are not interchangeable Hytera claims that “boosting a frequency” is the same as
increasing the audibility of that frequency, and that one may “boost” the audibility of a frequency by
diminishing a competing frequency Hytera does not claim that this means audibility could be either
increased or diminished relative to some other factor. lt recognizes that boost means an increase, but
they seek to change the subject of the boost from treble frequency to audibility. Hytera’s own
argument euqates “boost” with an absolute increase However, it replaces the language written into
the claim with a term that does not exist within the Claim. Audibility and frequency do not have the
same meaning and cannot simply be interchanged within the Patent to achieve the result Hytera is
seeking Claim One only speaks of boosting a specific frequency, and there is nothing in the Patent
that would suggest that a frequency, as opposed to the audibility of that frequency, can be boosted
without being increased

This reading of the term also comports with Figure 5, which the Patent identifies as a
schematic diagram of a frequency response with a “treble boost,” showing an increase in treble

frequency as amplitude increases3 Hytera does not dispute that this figure shows “treble boost” as

 

3 With regard to the corresponding term “bass boost,” Figure 6 is identified as a diagram of a
frequency response with a “bass boost,” and shows an increase in bass frequency as amplitude increases

“an amplification of all treble frequencies using a gain greater than l.” lt is true that a claim
language is not limited by the embodiments in a Figure, if the claim language is broader than that
embodiment However, in this case, the Patent does not support a broader interpretation of the term
“boost.” For these reasons, the Court finds that the term “treble boost” in Claim One of the ‘846
Patent requires an increase in the treble frequencies
2. Automatic

The use of the word “processing” in combination with the “treble boost” and “bass boost”
implies that the adjustment is made or processed by the invention and not by the user. The existence
of adjusting modules as shown in Figures 7 and 8 suggests automatic adjustments made by the
invention and not by the user. The description of the disclosure indicates that the invention is for a
“method of adaptiver adjusting an acoustic effect and an apparatus thereof.” Thus, the patent
intends to address not only the creation of a means to make the adjustrnent, which could still require
manual input to implement, but an apparatus to make the adj ustment, which would suggest that the
invention itself automatically makes the adjustment

The Patent also defines the problem being solved by the invention as the need to manually
adjust volume in order to improve the intelligibility of a voice. This clearly suggests that the
invention is intended to eliminate the need for manual adjustment to be more convenient for the user,
so “the user can focus on his work.” (Patent ‘846 Background). Further, it addresses and seeks to
improve upon existing technology that allows for automatic adjustment of frequency, but without an
accompanying automatic adjustment of volume. (Id.) The automatic nature of the adjustment is also
identified in the description of preferred embodiments, and in the description of the advantages of

the embodiments of the disclosure (Patent ‘846 Summa.ry, Column 3, lines 5-8; Column 4, lines 4-

_10-

10). Nearly every section of the Patent suggests that the intent of this invention is to automatically
adjust both volume and fi'equency.
3. Voice Band

While the Background section of the Patent states that this invention seeks to improve upon
other inventions that adjust audio frequency by better identifying voice and distinguishing it from
ambient noise, and some embodiments speak to the identification of voice data, Claim One does not
limit the treble frequency adjustments to frequencies within the voice band. (Patent ‘846
Background). The Patent states that when the first trigger instruction is received, the invention
method “can adjust the current volume and adjust the frequency response by the treble enhancement
or the bass enhancement based on the energy value of the current ambient noise” by “collecting voice
data and detecting speech activity on the voice data.” Figure 2 makes clear that the sound data
determines whether sound is ambient noise by performing a voice activity detection, where the sound
data is not voice data, it is treated as ambient noise. (Fig. 2) Certain preferred embodiments also
include the performance of voice activity detection on the sound data to differentiate voice activity
from ambient noise, and the existence of a sound module to acquire and perform this detection
process. (Patent ‘846 Summary, 2:51-55, 3:50-54). However, Claim One does not include this
process of voice activity detection Claim Five, which is not implicated in the parties request for
claim construction, adds the voice activity detection process to the methods previously described in
Claim One. There would be no need for Claim Five, if Claim One included these processes already.
Voice detection is also explicitly included in Claims Six and Seven There is no mention of voice
detection in Claim One. The Court, therefore, will not construe “treble” in Claim One, to mean

“voice band,” as requested by Hytera.

-11_

CONCLUSION
For the reasons set forth above. the Court adopts the following construction of the disputed

terms in Claim One of the `846 Patent:

l. “an energy value " '"a single energy value"'

[Q

. “treble boost processing "' “an automatic amplification of all treble
frequencies using a gain greater than 1"

U)

. “bass boost processing” "an automatic amplification of all bass
frequencies using a gain greater than 1"

IT lS SO ORDERED.

D'oNALD C. NUGEN"QM
UNITED sTArEs Drs CT JUDGE

saw fhwa t mr

_}_7_-

